Citation Nr: 1503349	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cold weather injury to the right lower extremity, claimed as frostbite.

2.  Entitlement to service connection for a cold weather injury to the left lower extremity, claimed as frostbite.

3.  Entitlement to service connection for a cold weather injury to the ears, claimed as frostbite.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from January 1944 to April 1946 and from July 1950 to July 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the Virtual VA and VBMS file reveal documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and posttraumatic stress disorder were raised by the Veteran in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran that he was withdrawing the issues of entitlement to service connection for a cold weather injury to the right lower extremity, left lower extremity and ears.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of service connection for a cold weather injury to the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).   

2.  The criteria for withdrawal of the appeal regarding the issue of service connection for a cold weather injury to the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).   

3.  The criteria for withdrawal of the appeal regarding the issue of service connection for a cold weather injury to the ears have been met.  38 U.S.C.A.           § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran and his representative withdrew the appeals regarding the issues of entitlement to service connection for a cold weather injury to the right lower extremity, left lower extremity and ears in a September 2014 statement.  Hence, with respect to such issues, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.





ORDER

The appeal on the issue of entitlement to service connection for a cold weather injury to the right lower extremity, claimed as frostbite, is dismissed.

The appeal on the issue of entitlement to service connection for a cold weather injury to the left lower extremity, claimed as frostbite, is dismissed.

The appeal on the issue of entitlement to service connection for a cold weather injury to the ears, claimed as frostbite, is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


